HARLAN, J.—
This case is before the court on the matter of allowing itinerant charges to out-of-town witnesses. Article 4, Code of Public Local Laws, Section 387, provides : “Witnesses attending any of the courts of Baltimore City, except the Criminal Court of Baltimore, shall be entitled to fifty cents a day, and in the Criminal Court shall not be entitled to said allowance, except by the express order of the court, and only in such cases as the court in its discretion may deem proper, but any of the courts of Baltimore City may in its discretion allow itinerant charges to out-of-town witnesses.”
The traveling expenses of these witnesses for the defendants have been paid by the defendants, and the witnesses have presented affidavits, to prove their attendance, and the distances they have traveled, at the instance of the defendants, in order that the amounts allowed such witnesses may be taxed, in the costs for which the plaintiff! is liable under the judgment entered for the defendants.
The practice of proving attendance by affidavits is open to some objections, but I have concluded to overrule the motion of ne recipiatur as to such affidavits, and to direct the clerk to allow to all witnesses present at the trial, who were sworn in the case, and whose attendance has been proved within thirty Jays from the date of their attendance, the sum of fifty cents per day for each day’s attendance satisfactorily proved. The amount allowed is that fixed by the local law above set forth, and the limitation of time is adopted as a reasonable one by analogy to the period fixed for proving attendance in the counties. Code of Public General Laws, Art. 35, Sec. 11.
So far as the itinerent charges are concerned, their allowance, being a matter in the discretion of the court, I have determined, after consideration, not to allow in this case such charges to the witnesses who came from out of the State, although I do not decide that the local statute, read in connection with the general law above referred to, meant by “out-of-town witnesses” only witnesses coming from one of the counties of the State.
The out-of-town witnesses who came from within the State, who were sworn in the case, and who have satisfactorily proved their attendance within the period of thirty days, will be allowed, as itinerent charges, the usual mileage, at the rate of five cents per mile one way, for the distance traveled in coming to the court.